OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
In view of the fact that the petitioner was found not guilty by reason of mental disease or defect, as a result of which he is still receiving court-ordered psychiatric care, and the additional fact that the affidavit of his own psychiatrist is not sufficient to raise an issue of fact in support of his mental fitness to practice law, the Appellate Division did not abuse its discretion in denying the application without a hearing.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, without costs, in a memorandum.